                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EAST RIVER CAPITAL, INC. and ERC ACCESS, INC.,

        Plaintiffs,

                v.                                                Case No. 19-cv-1398-JPG-GCS

 VLD ACCESS, INC., STEPHEN DUNN, ROUTE
 CONSULTANT, INC., and RUMMY INC.,

        Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court for case management purposes. In December 2019,

plaintiffs East River Capital, Inc. and ERC Access, Inc. filed the Complaint to commence this

action (Doc. 1). To bring the case in federal court, they relied on diversity subject matter

jurisdiction, 28 U.S.C. § 1332(a)(1), which requires that opposing parties not be citizens of the

same state. Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267 (1806). In their Complaint, the

plaintiffs asserted that the parties were completely diverse. They did not, however, plead the

citizenships of some of the corporate parties properly; they failed to allege the principal place of

business of themselves and of defendant Route Consultant, Inc. The Court noted the pleading

defect and allowed the plaintiffs to amend the Complaint to cure it (Doc. 8).

       The plaintiffs filed the Amended Complaint (Doc. 9) properly pleading the citizenships

of all corporate parties. The proper pleading, however, reveals that the plaintiffs—both citizens

of Texas and Illinois—share Illinois citizenship with defendants VLD Access, Inc., Stephen

Dunn, and Rummy Inc. Thus, it appears that the plaintiffs and defendants are not completely

diverse and that this Court therefore lacks diversity jurisdiction over this case. Accordingly, the

Court ORDERS the plaintiffs to SHOW CAUSE on or before January 21, 2020, why the Court
should not find complete diversity does not exist and should not dismiss this case without

prejudice for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure

12(h)(3).

IT IS SO ORDERED.
DATED: January 13, 2020

                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE




                                                2
